DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 05/25/2022 have been fully considered but they are not persuasive. Examiner holds U.S. Patent App. Pub. No. 2007/0148409 ("Rios") teaches “adhesive silicone layer” attachable to vertical surfaces including wall and windows (para 01115-0122). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riedel, in view of Umashankar, Hanlon, and further in view of US 20070148409 A1 Rios; Victor et al.
1. 	Regarding claim 1 Riedel teaches, an aircraft galley message center comprising: a recessed
portion (fig. 1, element 7) defined by an aircraft bulkhead (fig. 1, element 1); a docking element
configured to releasably hold a tablet within the recessed portion (fig. 1, element 6, display holder equal
to docking element) and rotate the tablet from an upper recessed portion to a lower recessed portion
(fig. 2, element 5 rotated in an upper and a lower region), substantially flush with a surface of the
aircraft bulkhead (fig. 2 and fig. 4 element 5 show display flush with galley monument); 
Riedel fails to teach, an adhesive silicone layer disposed on the tablet facing surface of the lower recessed portion configured to enhance adhesion of reusable adhesive notes;
Riedel furthermore teaches, a charging element disposed within the docking element (para 0025, power lines), 
Riedel fails to teach an upper latch configured to engage a superior surface of the tablet and retain the tablet in the upper recessed portion with a screen facing out; and a lower latch configured to engage the superior surface of the tablet and retain the tablet in the lower recessed portion.
However Rios teaches further comprising a silicone layer disposed on the tablet facing surface of the lower recessed portion (abstract, silicone layer to provide grip).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the galley message center taught by Riedel with the silicone as taught by Rios to “to prevent slipping or dropping of the article under a variety of conditions” (Rios, para 0003).
Furthermore Umashankar teaches an upper latch configured to engage a superior surface of the tablet (fig. 1, element 22) and retain the tablet(fig. 1, element 24 equal to tablet) in the upper recessed portion with a screen facing out (fig. 1, element 24, scree in facing out);
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the galley message center taught by Riedel with the upper latch taught by Umashankar in order”... for selective swinging of the unit...” (Umashankar, Detailed description, first paragraph).
Furthermore Hanlon teaches and a lower latch configured to engage the superior surface of the tablet and retain the tablet in the lower recessed portion (fig. 2, element 44).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the galley message center taught by Riedel with the lower latch taught by Hanlon “…in order to hold the display panel 26 in place when it is placed in the stowed position.” (Hanlon, para 0026).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riedel, in view of Umashankar and Hanlon as applied to claim1 above, and further in view of US 7894003 B2 Chang; Chung L.
2.	Regarding claim 7, Riedel as modified teaches the galley message center of Claim 1, but fails to teach wherein the recessed portion comprises an upper recessed portion configured to receive the tablet and a lower recessed portion adapted to receive self-adhesive notes.
However Chang teaches, wherein the recessed portion comprises an upper recessed portion (fig. 2, element 46 upper recessed portion) configured to receive the tablet and a lower recessed portion adapted to receive self-adhesive notes (see annotated figure 9, lower recessed portion equal to area shown and is adapted to receive sticky notes).

[AltContent: textbox (Lower recessed portion)]
[AltContent: arrow]
[AltContent: oval]
    PNG
    media_image1.png
    500
    798
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the galley taught by Riedel with the recess taught by Chang for convenience and safety (col. 1, lines 20-25).

Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riedel, Umashankar, Hanlon, and Rios in view of US 20100314978 A1 Manalang; Edwin Dizon et al.
3.	Regarding claim 13, Riedel teaches, an aircraft galley comprising: a message center comprising: a recessed portion (fig. 1, element 7) defined by an aircraft bulkhead (fig. 1, element 1); a rotatable docking element (abstract) configured to releasably hold a tablet within the recessed portion (fig. 2) and rotate the tablet from an upper recessed portion to a lower recessed portion (fig. 2, display in both upper and lower portion), substantially flush with a surface of the aircraft bulkhead (fig. 2 and fig. 4 element 5 show display flush with galley monument); 
Riedel fails to teach, an adhesive silicone layer disposed on the tablet facing surface of the lower recessed portion configured to enhance adhesion of reusable adhesive notes; an upper latch configured to engage a superior surface of the tablet and retain the tablet in the upper recessed portion with a screen facing out; and a lower latch configured to engage the superior surface of the tablet and retain the tablet in the lower recessed portion; 
furthermore Riedel teaches, and a charging element disposed within the docking element (para 0025, power lines); 
Riedel fails to teach, and a secure utensil drawer comprising: a vertical slideout disposed in an aircraft galley bulkhead; a plurality of utensil retaining features disposed on a vertical surface of the vertical slideout; and one or more bin disposed on a lower horizontal surface, wherein: the plurality of utensil retaining features comprises at least one closed finger loop hook, at least one clip, and at least one elastic band.
However Rios teaches, further comprising a silicone layer disposed on the tablet facing surface of the lower recessed portion (abstract, silicone layer to provide grip).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the galley message center taught by Riedel with the silicone as taught by Rios to “to prevent slipping or dropping of the article under a variety of conditions” (Rios, para 0003).
Umashankar teaches an upper latch configured to engage a superior surface of the tablet and retain the tablet in the upper recessed portion with a screen facing out (fig. 1, element 22);
It would have been obvious to a person having ordinary skill in the art before the effective filing
date of the claimed invention to modify the galley message center taught by Riedel with the upper latch taught by Umashankar in order”... for selective swinging of the unit...” (Umashankar, Detailed description, first paragraph).
Furthermore Hanlon teaches, a lower latch configured to engage the superior surface of the
tablet and retain the tablet in the lower recessed portion (fig. 2, element 44);
It would have been obvious to a person having ordinary skill in the art before the effective filing
date of the claimed invention to modify the galley message center taught by Riedel with the
lower latch taught by Hanlon “...in order to hold the display panel 26 in place when it is placed in
the stowed position.” (para 0026).
Manalang teaches, and a secure utensil drawer (fig. 4, element 550 equal to
utensil drawer) comprising: a vertical slideout (fig. 4, element 550 equal to vertical, slideout)
disposed in an aircraft galley bulkhead (fig. 2, element 500 body equal to bulkhead); a plurality
of utensil retaining features disposed on a vertical surface of the vertical slideout (fig. 4, element 556 and 557); and one or more bin disposed on a lower horizontal surface (fig. 10, element 68), wherein: the plurality of utensil retaining features comprises at least one closed finger loop hook (fig. 4, element 557), at least one clip, and at least one elastic band (a person of ordinary skill in the art would be able to adapt any holding means to the surface).
It would have been obvious to a person having ordinary skill in the art before the effective filing
date of the claimed invention to modify the galley taught by Riedel with the latch taught by Manalang for convenience and safety (Manalang, col. 1, lines 20-25).
4.	Regarding claim 14 Riedel as modified teaches, the aircraft galley of claim 13, Manalang teaches
wherein the secure utensil drawer further comprises one or more magnetic elements disposed on the
vertical surface (fig. 26, element 890).
5. 	Regarding claim 15 Riedel as modified teaches, the aircraft galley of claim 13, Manalang teaches
wherein the vertical surface comprises a first vertical surface , and wherein the secure utensil drawer
further comprises a second vertical surface comprising one or more magnetic element (fig. 26, element
890), the second vertical surface being disposed in front of the first vertical surface, and being laterally
displaceable.
6.	Regarding claim 16 Riedel as modified teaches, the aircraft galley of claim 13, Manalang teaches
wherein the at least one hook comprises a T- shaped element (fig. 4, element 557).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDI M. CURRY whose telephone number is (469)295-9296. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.M.C/
Examiner
Art Unit 3642



/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642